United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1073
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Dangelo M. Erving

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                          Submitted: November 17, 2017
                             Filed: February 2, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Dangelo Erving appeals a district court1 order revoking his supervised release.
But Erving was released from custody on November 3, 2017, two weeks before his

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
appeal was submitted to this panel. Before we can proceed to the merits of Erving’s
arguments on appeal, we must satisfy ourselves that we have jurisdiction. We are
“without power to decide questions that cannot affect the rights of litigants.” North
Carolina v. Rice, 404 U.S. 244, 246 (1971) (per curiam). Because Erving’s post-
revocation sentence of incarceration has been discharged, we can consider the appeal
of his revocation sentence only if there is some ongoing “collateral consequence” of
the revocation or incarceration. See Spencer v. Kemna, 523 U.S. 1, 7 (1998). In
other words, he must show that he has a “concrete and continuing injury other than
the now-ended incarceration or parole.” Id.

       Erving seeks only reversal of the district court’s revocation of his supervised
release. His post-revocation sentence is discharged, he received no new term of
supervised release, and he has not identified any collateral consequences that amount
to a concrete and continuing injury. Under these circumstances, Erving presents no
case or controversy for us to resolve.

      The appeal is dismissed as moot.
                      ______________________________




                                         -2-